Citation Nr: 1733682	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  09-25 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Schlack, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to November 1969.  The Veteran served in the Republic of Vietnam, participated in combat, and was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO).

In December 2010, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.

In February 2011, August 2014, and March 2016, the Board remanded these issues to the RO for further development.  The RO last issued a Supplemental Statement of the Case (SSOC) in March 2017, and the case was returned to the Board for review.     

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This matter was last remanded by the Board in March 2016.  Specifically, the Board instructed the AOJ to acquire addendum opinions addressing the Veteran's gout, hypertension, and headaches.  The Board instructed, in part, for the examiner to address the passage of time if the passage of time between service and the development of a disability resulted in a negative opinion.  Further, the Board instructed the examiner to address if the Veteran's gout, hypertension, and headaches were aggravated by any of the Veteran's service connected disabilities, which include anxiety, diabetes mellitus, type II, corneal abrasion residuals, tinnitus, burn scars, and chin scar residuals.  

The development requested by the Board's March 2016 remand was not fully completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Specifically, the VA medical examiner in the September 2016 and March 2017 addendum opinions stated that there is no nexus between the Veteran's service and gout, hypertension, and headaches because of the time lapse between service and a record of the gout, hypertension, and headaches.  However, the examiner did not state why the lapse of time indicates no nexus between service and the asserted disabilities.  

Further, the examiner stated that tension-type headaches are the most prevalent headaches in the general population and listed a multitude of possible triggers for these type of headaches, including emotional triggers.  However, the examiner did not state if any of the Veteran's service-connected disabilities are aggravating the Veteran's headaches.  The examiner did state that there is no predominate cause that would lend itself to an anxiety trigger taking precedence, but did not state if it was at least as likely as not that the anxiety could or could not trigger the Veteran's headaches.   Additionally, the examiner only addressed the Veteran's service-connected diabetes with regard to the Veteran's asserted gout and hypertension and did not discuss how or if the Veteran's other service-connected disabilities could be aggravating the Veteran's gout and hypertension.  

Therefore, this claim must be remanded to obtain an adequate medical opinion before it can adjudicated.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).



Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to the examiner who completed the September 2016 and March 2017 VA opinions (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested again to review the claims folder, to include this remand.  The Veteran need not be examined again for his gout, hypertension, and headaches unless the examiner finds that a new examination is required.

Following review of the claims file, the examiner should provide an opinion on the following:

a.) Explain why the passage of time between the Veteran's service and the development of the Veteran's gout, hypertension, and headaches supports the examiner's conclusion that there is no nexus between the Veteran's service and Veteran's claimed gout, hypertension, and headaches.  

b.) Whether the Veteran's gout, hypertension, and headaches are at least as likely as not (a probability of 50 percent or greater) aggravated by any of the Veteran's service-connected disabilities.  If aggravation is found, the examiner should attempt to identify the baseline level of severity of the aggravated disability before the onset of the aggravation.  The Veteran's service-connected disabilities are anxiety disorder, diabetes mellitus type II, tinnitus, residual left trichiasis corneal abrasion, 3rd degree burn scars of the right lower leg and residual chin scar.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered must be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted and readjudicate the claims on appeal. If any benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




				
								Continued on Next Page



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B, 7112 (West 2014).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


